DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 have been reviewed and are under consideration by this office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 02/21/2020 have been reviewed and are considered acceptable.

Specification
The specification filed on 02/21/2020 has been reviewed and accepted.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to generate, on the basis of a prediction day, predicting data having added thereto a value of an explanatory variable indicating whether the day corresponds to a date predetermined as a day on which cash transfer will take place (Analyzing Information, an evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction, a Certain Method of Organizing Human Activity), predict cash demand by applying the predicting data to a learned model, the learned model having prediction formulae determined depending on a value of an explanatory variable (Analyzing the Information, an evaluation; a Mental Process and Organizing, Tracking Information for a Commercial Interaction, a Certain Method of Organizing Human Activity, and using a model, a Mathematical Relationship/Concept), in accordance with the value of the explanatory variable included in the predicting data, select a prediction formula for use in the prediction from among the plurality of prediction formulae indicated by the learned model, and apply the predicting data to the selected prediction formula to predict the cash demand (Analyzing Information, an evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction, a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of Organizing and Tracking Information for a Commercial Interaction but 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system and hardware processor are recited at a high-level of generality (i.e., as a generic processor/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer 
“[0050] The learning data generation unit 20, the learning unit 30, the predicting data 
generation unit 40, the prediction unit 50, and the output unit 60 may each be implemented by dedicated hardware. Further, some or all of the constituent components of the devices may be implemented by general-purpose or dedicated circuitry, processor, or any combination thereof. They may be configured by a single chip, or by a plurality of chips connected via a bus. Some or all of the constituent components of the devices may be implemented by a combination of the above-described circuitry or the like and the program.”	
	
	Which shows that this is any general-purpose circuitry, such as any general-purpose computer, mobile device, etc., and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For these reasons, there is no inventive concept. The claim is not patent eligible.
	Independent Claims 9 and 11 contain the identified abstract ideas, with the additional elements of a computer readable medium, which is highly generalized as per Applicant’s specification, and thus are not practically integrated as considered under prong 2A as part of a practical application, and not significantly more for the same reasons and rationale as above.   
	Claims 2, 10, and 12 contain the identified abstract ideas, further narrowing them, with no further additional elements as considered under prong 2A as part of a practical application or under 2B, and thus not significantly more for the same reasons and rationale as above. Examiner notes that these display elements may have a path towards eligibility and Applicant is invited to contact examiner to explore this but presently are not eligible.
Claims 3-8 contain the identified abstract ideas, further narrowing them, with no further additional elements as considered under prong 2A as part of a practical application or under 2B, and thus not significantly more for the same reasons and rationale as above. 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 4, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konta et al. (JP200067307) in view of Motohashi et al. (WO2016063446). (translations provided by espacenet.com on 10/15/2021).
 Regarding Claims 1, 9, and 11, Konta teaches a hardware processor configured to execute a software code to: generate, on the basis of a prediction day, predicting data having added thereto a value of an explanatory variable indicating whether the day corresponds to a date predetermined as a day on which cash transfer will take place; See Konta, [0007-0008]; A fund operation support apparatus for an automatic transaction apparatus according to an embodiment of the present invention will be described below with reference to the drawings. FIG. 1 is a schematic diagram of the present apparatus in the first embodiment. This device is an operation support device 11 that is connected to a plurality of automatic transaction devices (bank ATM) 1, collects transaction data of each automatic transaction device as time series data, and predicts a required amount of funds… A flow of processing of the operation support device 11 and a schematic operation of each part will be described with reference to FIG. Transaction information such as deposits and withdrawals from a plurality of bank ATMs 1 is input to the time-series data input device 2 in a time-series manner. On the other hand, environmental information such as the date, day of the week, and weather when the transaction occurs is input from the environmental information input device 3 regardless of whether it is manual or see Konta, [0015]; the search knowledge interpretation unit 81 determines whether it is a bonus day, a payday, or before and after consecutive holidays based on the environmental information of the prediction period). The Examiner interprets the weather data as an explanatory variable in this instance.
predict cash demand by applying the predicting data to a learned model, the learned model having prediction formulae determined depending on a value of an explanatory variable, (See Konta, [0009-10]; Next, when a certain unit of time series data is collected, it is sent to the clustering device 5 together with the environmental information. The clustering device 5 classifies all the transmitted time-series data having similar data time-series patterns as the same cluster. The clustered time-series pattern is sent to the pattern database 6 and stored as clustering information together with the environment information… On the other hand, the prediction period environment information prediction device 7 uses the environment information obtained from the environment information input device 3 and the pattern database 6 to obtain fixed information such as the day of the week for the prediction period and changes in weather conditions. Information to be predicted is predicted and sent to the pattern search device 8 as predicted period environment information…. The required fund amount predicting device 9 removes noise from the reference time-series pattern based on the retrieved reference time-series pattern, and uses similarities and differences between the predicted environment information and the reference environment information. Forecast the required amount of funds for the forecast period).
While Konta teaches the use of using models and formulas for making predictions, Konta does not appear to teach the ability to select a prediction formula. However, Konta in view of the analogous art of Motohashi (i.e. modelling with explanatory variables) does teach the limitation: in accordance with the value of the explanatory variable included in the predicting data, select a prediction formula for use in the prediction from among the plurality of prediction formulae indicated by the learned model, and apply the predicting data to the selected prediction formula to predict the cash demand. (See Motohashi, [pg. 2, para. 8]; FIG. 4 is a schematic diagram showing a display example by the display means. 7 is a flowchart showing an example of a process progress of the first embodiment. FIG. 2 is a schematic diagram showing an example of an estimation equation used by estimating means. FIG. 7 is a schematic diagram showing an example of a model for selecting an estimation equation. FIG. 7 is a schematic diagram showing an example of a plurality of estimation formulas used by the estimating means and further see Motohashi, [pg.8, para. 4]; In the example shown in FIG. 8, explanatory variables x 1 to x 11 are included in each of the two estimation expressions. Similarly to the case shown in FIG. 6, the explanatory variables x 1 to x 7 in the respective estimation expressions shown in FIG. 8 correspond to respective values of the explanatory variable "day of week" which is a category type variable. In addition, the explanatory variable x 8 in each estimation formula corresponds to the explanatory variable "temperature" which is a continuous type variable).
wherein the hardware processor is configured to execute a software code to (See Motohashi, [pg.13, para. 5]; The CPU 1001 reads the program from the auxiliary storage device 1003, develops the program in the main storage device 1002, and executes the above process according to the program).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated selection of formula as taught by Motohashi in order to allow the system to take into account the rankings of the formula  and choose the what best suits the individual needs. (See Motohashi, [pg. 2, para. 8]; 7 is a block diagram 
Regarding Claim 4, Konta/Motohashi further teaches wherein the hardware processor is configured to execute a software code to generate the predicting data having a value of a payday flag indicating whether it is a payday added thereto as a value of the explanatory variable indicating the day on which cash transfer will take place. (See Konta, [0015]; For example, when the search knowledge is given by a decision tree as shown in FIG. 3, the search knowledge interpretation unit 81 determines whether it is a bonus day, a payday, or before and after consecutive holidays based on the environmental information of the prediction period. Information on items such as what day, what day of the week, and what the weather is extracted, and the most suitable reference date is determined by applying the information to the decision tree of FIG and further see Konta, [0026-28]; the environment information of May 6, 1998 is set as the selected learning target data, that is, the environment information of similar days of June ◯” on May 6, 1998 is set as similar day environmental information…. Next, in ST6, if there is learning target data that has not been selected, the process returns to ST3 and the above steps are performed. As a result, the similar day environment information is assigned to all learning target data from June 1 to 30, 1998. In ST7, after the similar day environment information is assigned to all the learning target data… FIG. 4 shows an example of learning data. Here, the similar day environment information is symbolized and represented as “A” and “B”. For example, “A” is “date: 6th, day of the week: water, weather: fine, payday: x, bonus day: x, before and after consecutive holidays: ◯”. In this example, the environmental information is represented as a symbol, but the environmental information may be represented as it is without being symbolized). The Examiner notes the System of Konta teaches predicting payday values and further using the explanatory variables within that analysis. The Examiner furthers the system uses the “x” and “◯”as flags, specifically the 4th day would is flagged as the payday in Fig. 4.
Claim(s) 2, 3, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konta et al. (JP200067307) in view of Motohashi et al. (WO2016063446), and Anderson et al. (US 20170364795 A1)
Regarding Claims 2, 10, and 12, Konta/Motohashi teaches the methods of Claim 1 but do not appear to further teach the use of linear regression and values of bar graph. However Konta/Motohashi in view of the analogous art of Anderson (i.e. data analytics and regression modeling) does teach: teaches wherein the hardware processor is configured to execute a software code to output the prediction formulae that can be selected, in such a manner that, with each prediction formula being expressed as a linear regression equation, a bar graph representing the prediction formula has one axis along which a description of an explanatory variable is arranged, and a value of a bar corresponding to the explanatory variable represents a coefficient of the explanatory variable. (See Anderson, [0068]; The machine learning algorithms of the MAPGEORES 1210 uniquely combine the parameters of support vector and linear regression, allowing the construction of the Tornado diagrams, as exemplary shown in FIG. 5, to represent the Importance Weights of each attribute that correlates with a positive production prediction result (the bars to the right) and the importance of negative weights of each attribute that correlates with a positive production prediction result (the bars to the left) and further see Anderson, [Fig.10], visual representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated regression techniques as taught by Anderson in order to understand the importance and weighting of each variable. (See Anderson, [0067]; The tornado diagram of importance weights calculated by MAPGEORES 1210 as exemplary displayed by the TotalVU 1500 is shown in FIG. 5. The calculated importance weights are used by the PALM 1000 to predict production accuracy in accordance with an exemplary embodiment of the claimed invention)
Regarding Claim 3, Konta/Motohashi/Anderson further teaches wherein the hardware processor is configured to execute a software code to output, for each node of the generated learned model, the number of pieces of actual data that pass the node when the actual data is applied to the learned model. (See Anderson, [0072]; Regression models such as linear regression, support vector regression, classification and regression trees (CART) can be also used by the MAPFRAC classifier 1230. R-Square, mean square error, among others, can be used to evaluate the regression performance. If a ranking is generated by the MAPFRAC classifier see Anderson, [Fig. 9]; the figure is a visual representation showing the actual data that passes through each node).
Claim(s) 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konta et al. (JP200067307) in view of Motohashi et al. (WO2016063446), and Snyder et al. (US 20060294003 A1).
Regarding Claim 5, wherein the hardware processor is configured to execute a software code to determine the value of the payday flag to a value indicating that it is the payday when the prediction day corresponds to a prescribed payday which is a date predetermined as a monthly payday. Konta/Motohashi teaches the methods of claim 4 but does not explicitly teach a “monthly” dates. However, Konta/Motohashi in view of the analogous art of Snyder (i.e. financial calculations) in combination does teach the addition to the monthly payday. (See Snyder, [0001]; For instance, the computer software typically runs on a platform that is not a bank-standard system. In addition, the current systems do not accommodate loans having credit limits exceeding one billion dollars. This requires administrators to partition a large loan into several smaller loans under the one billion dollar cap. The current systems do not provide a general ledger interface for daily or monthly transactions). 
determine the value of the payday flag to a value indicating that it is not the payday when the prediction day does not correspond to the prescribed payday. (See Konta, [0026-28]; the environment information of May 6, 1998 is set as the selected learning target data, that is, the environment information of similar days of June 1, 1998. In this case, the environmental information “date: 6th, day of the week: water, weather: sunny, salary day: ×, bonus day: ×, ◯” on May 6, 1998 is set as similar day environmental information). The Examiner notes the system has flags indicating which day is and which day is not a payday as seen in Fig. 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated specific days as taught by Snyder in order to track and process what specific days require more resources to conduct business. (See Snyder, [0044]; One of the most unique aspects of the ICLS is its batch processing and ability to interface with the general ledgers of clients. Each night, during the batch processing window, ICLS scans its own history for principal payments, principal advances, interest due payments, and interest charges and creates corresponding general ledger entries for the current day. If designated by a general ledger look-up table, ICLS offsets for either the last day of the current month or the first day of the next month. The transactions are then placed into a local general ledger transaction warehouse. ICLS then extracts all activity with effective dates prior to or equal to the present day from the general ledger transaction warehouse).
Regarding Claim 7, wherein the hardware processor is configured to execute a software code to generate the predicting data having a value of a last business day of the month flag indicating whether it is a last business day at the end of the month added thereto as a value of the explanatory variable indicating the day on which cash transfer will take place. Konta/Motohashi teaches the use of flags for payment dates, but does not appear to further teach the use of last business date of the month However, Konta/Motohashi in view of the analogous Snyder (i.e. financial transactions and dates) does teach this limitation. (See Snyder, [0015]; The transactions are not merely for the current day. For some types of activity, the transactions are for the last business day of this month or the first business day of next month. The ICLS holds 
Regarding Claim 8, wherein the hardware processor is configured to execute a software code to generate the predicting data having a value of a first business day of the month flag indicating whether it is a first business day at the beginning of the month added thereto as a value of the explanatory variable indicating the day on which cash transfer will take place. Konta/Motohashi teaches the use of flags for payment dates, but does not appear to further teach the use first business day of the month. However, Konta/Motohashi in view of the analogous Snyder (i.e. financial transactions and dates) does teach this limitation. (See Snyder, [0015]; The transactions are not merely for the current day. For some types of activity, the transactions are for the last business day of this month or the first business day of next month. The ICLS holds the future transactions in a local warehouse until the calendar advances to the appropriate day. Heretofore, an intercompany loan department had to track this activity manually and key the entries on the exact day, pursuant to activity that may have occurred weeks prior).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konta et al. (JP200067307) in view of Motohashi et al. (WO2016063446), and Pareek et al. (US 20180107996 A1).
Regarding Claim 6, wherein the hardware processor is configured to execute a software code to generate the predicting data generation unit generates the predicting data having a value of a pension payment date flag indicating whether it is a pension payment date added thereto as a value of the explanatory variable indicating the day on which cash transfer will take place. Konta/Motohashi teaches the use of flags for payment dates, but does not appear to further (See Pareek, [0019]; The specified criterion may comprise one of more of a name, entity, account number, amount, date or predetermined type of payment (e.g., salary, rental income or pension income).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated pension dates as taught by Pareek in order to provide specific instructions ahead of time and allow for proper preparations and provide a more user friendly service to customers. (See Pareek, [0020-21]; The instructions may comprise instructions for payment and may be for one time only payments or regular payments (e.g., monthly, quarterly or annually). The instructions may be used to schedule bill payments (e.g., rent or utilities) or to transfer funds to another account…. [0021] The instructions for payment could be conditional on the funds received. For example, instructions could be set to pay utility bills when rental income is received; to transfer funds to a loan or savings account on receipt of salary; to transfer funds to another person when receiving funds from a specific source; or to pay a mortgage when rent is received from tenants).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        




/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624